       Case 1:18-cv-00656-RB-JFR Document 188 Filed 12/11/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VOLKER STROBEL, HEIKE
STROBEL, and HANS BAUR,
in their individual capacities and on
behalf of UNC Holdings LLC,

               Plaintiffs/Counterclaim Defendants,

v.                                                                  No. CIV 18-0656 RB/KBM

UWE RUSCH and DR. MABEL
RUSCH,

               Defendants/Counterclaim Plaintiffs.


                                            ORDER

       This matter comes before the Court on the Defendants “Request for Order Regarding

Unfiled Supersedes Bond.” The Court finds the request is well-taken and will be GRANTED.

       WHEREAS, on December 2, 2020, the Court denied, as moot, the Defendants’ Rule 62

Request to Stay Execution of the Judgment re Sanctions Pending Post-Trial Motions and Appeal

and to Approve Supersedeas Bond.

       WHEREAS, Defendants never posted the bond with the Court, because the Court never

approved the bond. Accordingly, it is hereby:

       ORDERED, that the bond was never previously at any liability, nor is the bond currently

at any liability, because the Court never approved the posting of the bond, and

       FURTHER ORDERED that the Defendants are entitled to a release of their collateral given

that the bond is not, and never has been, formally posted, accepted, or authorized by the Court.



                                                           ______________________________
                                                     ___________________________________
                                                     ROBERT C. BRACK
                                                     UNITED STATES DISTRICT JUDGE
